internal_revenue_service p o box cincinnati oh release number release date date date legend b company c individual d date z dollars dollar amount dear department of the treasury employer_identification_number contact person - id number contact telephone number uil you asked for advance approval of your scholarship grant procedures under internal_revenue_code sec_4945 this approval is required because you are a private_foundation that is exempt from federal_income_tax you requested approval of your scholarship program to fund the education of certain qualifying students our determination we approved your procedures for awarding scholarships based on the information you submitted and assuming you will conduct your program as proposed we determined that your procedures for awarding scholarships meet the requirements of code sec_4945 as a result expenditures you make under these procedures won't be taxable also awards made under these procedures are scholarship or fellowship grants and are not taxable to the recipients if they use them for qualified_tuition_and_related_expenses subject_to the limitations provide in code sec_117 description of your request you will operate a scholarship program to benefit the former employees of b who worked at b up until the time d of c’s retirement the founder of you and b c’s motivation for creating this scholarship is to assist b’s former employees and their families it is anticipated that the total amount of scholarships awarded in any calendar_year under the proposed program will not exceed z dollars the class of eligible scholarship recipients will comprise the following letter catalog number 58263t all individuals who were employed by b on or before d and who were in b’s service for at least three years before that date spouses of such employees and children grandchildren and great grandchildren of such employees the total number of eligible employees is approximately the size of the entire beneficial class is even larger however because the class includes the spouses and descendants of such eligible employees in order to apply for scholarships prospective applicants must also satisfy the following criteria be currently enrolled at or accepted to attend an accredited college university trade or commercial school or similar educational_institution described in sec_170 i a ii demonstrate financial need as evidenced by the applicant's tax returns statements of assets and gross_income information contained in the free application_for federal student aid fafsa and other financial documentation maintain a minimum grade point average of if currently attending high school or another educational_institution and be a us citizen or permanent legal resident each applicant will be required to submit an application including the following materials high school and college transcripts if available acompleted fafsa form aresume proof of current employment if applicable and a personal letter written by the applicant describing his or her educational training goals and motivation for additional learning you will in no event make scholarship grants to disqualified persons with respect to you within the meaning of sec_4946 or the members of the independent selection committee and their family members recipients will be selected objectively related to your educational_purposes and taking into account letter catalog number 58263t financial need academic achievement leadership and extracurricular activities academic and professional recommendations commitment to educational advancement recipients will be chosen by an independent selection committee of local leaders and experts in their field currently there are three committee members your program will be publicized through mailings to former employees and by word of mouth each award will be for one year and may be renewed through the application process for up to four years of funding it is anticipated funds will be used to defray educational related expenses you will maintain records relating to awards including applications recipients any relationship of a recipient to you reports from recipients and applicants who were not selected you will require recipients to annually report to you on fund use basis for our determination the law imposes certain excise_taxes on the taxable_expenditures of private_foundations code sec_4945 a taxable_expenditure is any amount a private_foundation pays as a grant to an individual for travel study or other similar purposes however a grant that meets all of the following requirements of code sec_4945 is not a taxable_expenditure e e e e the foundation awards the grant on an objective and nondiscriminatory basis the irs approves in advance the procedure for awarding the grant the grant is a scholarship or fellowship subject_to the provisions of code sec_117 the grant is to be used for study at an educational_organization described in code sec_170 other conditions that apply to this determination e e e this determination only covers the grant program described above this approval will apply to succeeding grant programs only if their standards and procedures don't differ significantly from those described in your original request this determination applies only to you it may not be cited as a precedent you cannot rely on the conclusions in this letter if the facts you provided have changed substantially you must report any significant changes to your program to the cincinnati office of exempt_organizations at internal_revenue_service exempt_organizations determinations p o box letter catalog number 58263t cincinnati oh e e e you cannot award grants to your creators officers directors trustees foundation managers or members of selection committees or their relatives all funds distributed to individuals must be made on a charitable basis and further the purposes of your organization you cannot award grants for a purpose that is inconsistent with code sec_170 you should keep adequate_records and case histories so that you can substantiate your grant distributions with the irs if necessary we've sent a copy of this letter to your representative as indicated in your power_of_attorney please keep a copy of this letter in your records if you have questions please contact the person listed at the top of this letter sincerely director exempt_organizations letter catalog number 58263t
